DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.          This application is a CON of 17/434,968 Invalid Date 17/434,968 has PRO 63/179,634 04/26/2021 ABN; 17/434,968 is a 371 of PCT/US2021/027426 04/15/2021;  This application is a CON of 17/190,533 03/30/2021; 17/190,533 is a CON of 16/600,278 10/11/2019.

Election/Restrictions
4.          Applicant’s election of 1) Biomaterial or bio-derivatives such as soy wax, soy protein isolate particles, soy protein concentrates, or/and its derivatives in claim 2, 2) Lubricant in claim 3, 3) Hydrolyzed acrylate sodium acrylamide polymers in claim 4, 4) Sulfonate in claim 4, 5) Nonionic surfactant in claim 5, 6) Isocyanate (-NCO) functional group in claim 7, 7) Simultaneously added in claim 7, 8) Antimicrobial agent in claim 8, 9) Water or other polar solvent is added into a container first, then, the composition of
claim 3 charged into the container following pre-determined weight percentage, the
blended components from lubricant with domain materials are stirred and heated to
140 °F or above in claim 9, 10) Sequence in claim 10, 11) Water in claim 11, 12) It is diluted into a dispersive or self-healing agent over water used for cement or cement
slurry or blending, where the hydro-dual phobic domains or dot spheres are
encapsulated with surfactants, dispersed in claim 13, 13) Blended in claim 15, and 14) Fly ash in claim 17 in the reply filed on 09/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
5.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No.  16/600278 (hereinafter called “‘278”). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of instant claim 1 comprising micro-nano textured dot dual phobic domains, liquid lubricant, suspending agent, surfactant and, water are same as ‘278 claims 1-5 components, wherein the amounts of the individual components are either same, overlapped, or encompassed by the corresponding ‘278 components. The preamble in instant claim 1 and the usefulness of composition merely recites the intended use of the composition, wherein the claims of ‘278 can meet this future limitation by merely being capable of such intended use.
            Regarding claims 2-27, the features are claimed either (i) optionally, (ii) not a part of the main features claimed in the body of the base claim, or (iii) claimed as an intended use. Hence, the claims 2-27 do not carry patentable weight. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.        Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No.  17/190533 (hereinafter called “‘533”). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of instant claim 1 comprising micro-nano textured dot dual phobic domains, liquid lubricant, suspending agent, surfactant and, water are same as ‘533 claims 1-5 components, wherein the amounts of the individual components are either same, overlapped, or encompassed by the corresponding ‘533 components. The preamble in instant claim 1 and the usefulness of composition merely recites the intended use of the composition, wherein the claims of ‘533 can meet this future limitation by merely being capable of such intended use.
            Regarding claims 2-27, the features are claimed either (i) optionally, (ii) not a part of the main features claimed in the body of the base claim, or (iii) claimed as an intended use. Hence, the claims 2-27 do not carry patentable weight. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.          Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 41-49 of copending Application No.  16/600444 (hereinafter called “‘444”). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of instant claim 1 comprising micro-nano textured dot dual phobic domains, liquid lubricant, suspending agent, surfactant and, water are same as ‘444 claims 36-39, 41-49 components, wherein the amounts of the individual components are either same, overlapped, or encompassed by the corresponding ‘444 components. The preamble in instant claim 1 and the usefulness of composition merely recites the intended use of the composition, wherein the claims of ‘444 can meet this future limitation by merely being capable of such intended use.
            Regarding claims 2-27, the features are claimed either (i) optionally, (ii) not a part of the main features claimed in the body of the base claim, or (iii) claimed as an intended use. Hence, the claims 2-27 do not carry patentable weight. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.         Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No.  17/434968 (hereinafter called “‘968”). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of instant claim 1 comprising micro-nano textured dot dual phobic domains, liquid lubricant, suspending agent, surfactant and, water are same as ‘968 claims 1-5 components, wherein the amounts of the individual components are either same, overlapped, or encompassed by the corresponding ‘968 components. The preamble in instant claim 1 and the usefulness of composition merely recites the intended use of the composition, wherein the claims of ‘968 can meet this future limitation by merely being capable of such intended use.
            Regarding claims 2-27, the features are claimed either (i) optionally, (ii) not a part of the main features claimed in the body of the base claim, or (iii) claimed as an intended use. Hence, the claims 2-27 do not carry patentable weight. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
10.       Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
11.       Claim 1 is objected to because of the following informalities: 
            Regarding claim 1 recitation “50%.” in line 5, the claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation MPEP 608.01(m). 
          In claims 1, 6 the recitation “(a)+(b)+(C)+(d)+(e)” is redundant because the numbering of the features are present as a), b), c), d), and e).
          In claim 1 the recitation “0.0001 o 20.0%” to be changed to “0.0001 to 20.0%”
          In claim 1 the recitation “surfactants/and emulsifiers” to be changed to “surfactants and/or emulsifiers.” 
           In claims 2-3 the recitation “of the total weight percentage of claim 1” is redundant. This should be “of the total weight percentage of all components of claim 1.”
           In claim 3 the recitation “or chemicals” in line 6 is redundant.
           In claim 4 the recitation “over the total weight of claim 1” in line 8 is redundant. This should be “over the total weight of all components of claim 1.”
           In claim 5 the recitation “by weight percentage of claim 1” in line 5 is redundant. This should be “by weight percentage of all components of claim 1.”
           In claim 7 the recitation “cross-linking additive chemicals” in line 2, “crosslinking additives” in line 7, and “cross-linking agents” in line 8 to be represented by one terminology, e.g. cross-linking additive chemicals. 
           In claim 7, the weight percentage (lines 9-11) should be presented as total weight of the all components of specific claim. 
         In claim 8, the recitation “comprising of” should be presented with “and,” “or,” or “and/or” to link the last two component.
         In claim 8, the recitation “sodium” in line 5 is redundant.
          Regarding claim 11 recitation ((cps).” in line 4, the claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation MPEP 608.01(m). 
           In claim 18, applicants are suggested to change the recitation “cement (a)” to “cement.”       
           Claims 7, 9-10, 16, 19-20, 24, 26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Improper Markush Grouping Rejection 
12.	Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
            The Markush groupings of claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
              In claim 2,  the recited candle wax, paraffin wax, slick wax, or ethylene streamside synthesis wax, carbamate wax, natural organic and organic synthesized wax that has a melting point of at least 35 °C or above, and/or biomaterial or bio-derivatives of sweet rice flour, soy wax, soy protein isolate particles, soy protein concentrates, or/and its derivatives from SPI functionalized with amine or hydroxyl, carboxyl, and aldehyde ester, amide, and polyamide functionalities, or/and the combination of petroleum based or biobased materials, polylactic acid ester, inorganic silica particles, thereof,” do not share both a single structural similarity and a common use.
          To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
13.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.       Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claims 1-27 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice as they are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.       Claims 2-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claims 2-3, 5 recites the limitation "The chemical components of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
             Claim 2 recites the limitation "the dosage level of these hydrophobic/hydrophilic domain’s material" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 2, improperly recite the Markush group in the form of “selected from A, B, or, and, and/or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Claim 3, improperly recite the Markush group in the form of “selected from material comprising of A, B, C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            In claim 3, the term “alkyl chains of ethylene carbon” in line 3 is not sufficiently defined in the specification that one of ordinary skill in the art would understand the term.  It is also not understood which specific of the compound the recitation “the alkyl carbon chain from C6 to C20” refers to.   
             Claim 4 recites the limitation "the hydrogel polymers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
             Claim 4 recites the limitation "the mixed combination of these polymers and their copolymers functionalized with one functional groups" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 4 is indefinite to the recitation “polymers. The mixed combination” in line  3 and “structure. The dosage level” in line 7 is not a continuation of the statement. 
           Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation MPEP 608.01(m).
           Claim 4, improperly recite the Markush group in the form of “selected from A, or B, or C” in lines 2-3 and “selected from A, B, and, or/and C” in lines 4-7, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claims 4, 7-25, 27 recites the limitation "The chemical composition of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
           Claim 5, improperly recite the Markush group in the form of “selected from A, B, with, and, and/or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claim 5 recites the limitation "the emulsifiers" in line 1 and “surfactant/ emulsifiers” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Please See the base claim cite “surfactants/and emulsifiers.”
           Claim 6 recites the limitation "The mixed chemical components of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
           Claim 6 recites the limitation "the mix of the combined (a)+(b)+(c)+(d)+(e) to total combined components of cement, fine sand, aggregates, and cementitious materials" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
           Claim 6 recites the limitation "the total blended components" in line 4.  There is insufficient antecedent basis for this limitation in the claim.     
           Claim 7 recites the limitation "Chemical composition of claim 3 or/and is combination with claim 4" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
           Claims 7, 17, improperly recite the Markush group in the form of “selected from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
             In claims 7, 9, 11, the recitation “other”, “others”, “etc.” ,  renders the claim indefinite because the claims include elements not actually disclosed  (those encompassed by “other”,  “others” or “etc.” ), thereby rendering the scope of the claim(s) unascertainable.  
           Regarding claim 8, the term “partially replace” in line 7 is a relative term which renders the claim indefinite. The term “partially replace” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
          Claim 8, improperly recite the Markush group in the form of “selected from A, B, and/or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claims 9, 13, 15, improperly recite the Markush group in the form of “selected from A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claim 9 recites the limitation "one of solvents" in line 1 and “surfactant/ emulsifiers” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Please See the base claim cite “surfactants/and emulsifiers.”
          Claim 9 recites the limitation "the blended components from lubricant with domain materials" in line 4 and “the mixed components of mineral oil” in line 6. There is insufficient antecedent basis for this limitation in the claim.
           Claim 10 recites the limitation "surface emulsifiers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
            Regarding claim 10, the phrase "or so" in lines 4-5 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or so"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
           Claim 13 recites the limitation "the hydro-dual phobic domains or dot sphere" in lines 3-4 and “the cementing water” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 14 recites the limitation "the slurry" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 15 recites the limitation “fine sand or large particle materials” in line 1, "the sand or/and aggregate surface" in line 4, and “the microcrystal silica dust concentration” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 16 recites the limitation “Fine sand particles” in line 5, "large sand or aggregates" in line 6, and “Reinforced elements such as glass fibers, steel bar, steel whiskers” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
          Regarding claim 16, the phrase "such as" in line 7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
           Claim 17 recites the limitation “its cement or Portland lime cement” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 17 recites the limitation “the total weight of claim 16(a)” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Applicants are suggested to change the recitation to “the total weight of cement.”
          Claim 19 recites the limitation “cement, sand, and aggregate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
           Claim 26 recites the limitation "The hydraulic-cement product of claims 20-25" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
           Claim 27 recites the limitation "the dried coating on the glass sliding substrate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation
            A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
            Claim 4 recites the broad recitation “0.001 to 35%,” and the claim also recites “preferred less than 15.0%, more preferred less than 5.0%” which is the narrower statement of the range/limitation. 
             Claim 5 recites the broad recitation “from 0.0001% to 20.0%,” and the claim also recites “preferred less than 3.0%” which is the narrower statement of the range/limitation. 
             Claim 11 recites the broad recitation “from 1.0 (cps) to 50,000 (cps)” and the claim also recites “preferred less than 100.0 (cps), more preferred less than 20.0 (cps)” which is the narrower statement of the range/limitation. 
             Claim 11 recites the broad recitation “from 1.0 % to 30.0%” and the claim also recites “more preferred less than 15.0%” which is the narrower statement of the range/limitation. 
             Claim 12 recites the broad recitation “from 95% or less” and the claim also recites “more preferred 50.0% or less, 25.0%” which is the narrower statement of the range/limitation. 
           Claim 13 recites the broad recitation “from 0.0001 (%) to 95 (%)” and the claim also recites “preferred less than 50.0 (%), more preferred less than 10.0 (%), 0.10 (%)” which is the narrower statement of the range/limitation.
          Claim 14 recites the broad recitation “from 0.0001% to 5.0%” and the claim also recites “preferred from 1.00%, 0.75%, to 0.5%, 0.01%, more preferred less than 0.005%” which is the narrower statement of the range/limitation.
          Claim 15 recites the broad recitation “95%” and the claim also recites “or more preferred 99.0%, or 99.95%” which is the narrower statement of the range/limitation.
         Claim 18 recites the broad recitation “0.20 to 0.80 by weight percentage” and the claim also recites “more preferred less than 0.45, 0.40, and 0.30” which is the narrower statement of the range/limitation.
          Claim 21 recites the broad recitation “higher than 6000 (PSI)” and the claim also recites “more preferred higher than 7000 (PSI), or higher than 7500 (PSI)” which is the narrower statement of the range/limitation.
           Claim 25 recites the broad recitation “more than 5 times” and the claim also recites “preferred more than 9.0 times more” which is the narrower statement of the range/limitation.
           The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
         Appropriate correction is required.

Claim Rejections - 35 USC § 112
17.     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.       Claims 2-3, 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
          Claim 2-3, 9 do not further limit the subject matter of the claim 1.  
         Claims 7-8 depends from rejected claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
19.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.        Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2017/0096597) in view of Li (Li et al, Soy protein isolate as fluid loss additive in bentonite−water-based drilling fluids, ACS Appl. Mater. Interfaces, 2015, 7, 24799-24809). 
            Regarding claim 1, Hu discloses hydraulic cement composition (para [0130]) comprising mineral oil in amount of form about 0.001 wt % to about 99.999 wt %, for example 30 or 40 wt% (para [0052]; read on liquid lubricant or/and non-polar solvents), friction reducing polymer such as hydrolyzed polyacrylamide sodium acrylamide polymer in an amount of about 0.01 wt % to about 10 wt % (para [0069]-[0071], [0079]) fall into instant claim range of 0.001 to 35 wt% (read on suspending agent), non-ionic surfactant such as polyoxyethylene sorbitan monoleates in an amount of about 0.0001 wt % to about 20 wt % (para [0108]-[0110]), meet polysorbate requirement, and aqueous liquid such as water in an amount of about 20 to about 90 wt% (para [0065]-[0066]), fall into instant claim range of 1 to 99 wt%. Hu further discloses fluid loss or filtration control additive (para [0125]) in the downhole fluid, such as an aqueous or oil-based fluid including a drilling fluid, stimulation fluid, fracturing fluid, spotting fluid, clean-up fluid, completion fluid, remedial treatment fluid, abandonment fluid, pill, acidizing fluid, cementing fluid, packer fluid or a combination thereof (para [0124]) but does not disclose 0.001 to 40 wt% of soy protein isolate. 
             However, Li discloses the utilization of soy protein isolate in an amount of 0.5 to 6 wt% as a high performance fluid loss reducer or filtration control additive in well bore applications (page 24800, para 4, page 24808, para 2, fig. 4c,d; read on claimed micro-nano/textured dot dual phobic domains), fall into instant claim range of 0.001 to 40 wt%. 
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Hu with the aforementioned teachings of Li to provide a composition comprising soy protein isolate in an amount of 0.5 to 6 wt% as a high performance fluid loss reducer or filtration control additive in well bore applications. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
          The recitation “useful as an admixture of hydraulic-cement concrete driven by a
self-activated polymer’s phase transition of from 30 to 200 °F, resulting in more
than 3000 (PSI) of early age compression strength, 7000 (PSI) of ultimate
compressive strength (UCS), 80.0% of cracking self-healing, and 9 times more
toughness than the virgin concrete, 13 times more of its modulus of resilience,
characterized as a hydro dual phobic domain coating via a dynamic tilted contact
angle larger than 30 (degree) and static contact angle from 30 and 90 (degree)
measured on a thin film solid surface,” is the intended use of the composition. Since the composition is obvious over the prior arts, such composition intended to be useful as an admixture of hydraulic-cement concrete as instantly claimed. 
               In claim 1, the recitation “bioinspired self-healing chemical additives and solution” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).    In the instant case, the preamble in claim 1 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
           Regarding claims 2-27, the features are claimed either (i) optionally, (ii) not a part of the main features claimed in the body of the base claim, or (iii) claimed as an intended use. Hence, the claims 2-27 do not carry patentable weight. 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766